Citation Nr: 1726042	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-11 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation for right shoulder rotator cuff tendinitis (right shoulder disability). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 9, 2009.  


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to July 1974 and from June 1986 to September 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran filed a notice of disagreement (NOD) in February 2010 contesting the effective dates and initial ratings for his PTSD and right shoulder tendonitis.  In May 2012, the RO furnished the Veteran a statement of the case (SOC) that addressed these claims.  In May 2012, the Veteran filed his substantive appeal (VA Form-9).  In April 2015, the Board granted the Veteran's claim for earlier effective dates for these claims back to September 9, 1995, and remanded the claims for increased initial ratings.  The case has now been returned to the Board.

The Veteran requested a hearing before the Board and was scheduled to testify before a Veterans Law Judge in February 2015.  However, in January 2015 correspondence, his representative withdrew this request.  See 38 C.F.R. §§ 20.703, 20.704.

The issues of entitlement to an increased rating for the service-connected right shoulder disability after March 24, 2012, and entitlement to a TDIU prior to March 9, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal through March 24, 2012, the Veteran's right shoulder disability has been manifested by pain and painful limitation of motion to shoulder level, but not limitation of motion to midway between the side and shoulder levels, ankylosis, or nonunion of the humerus or loss of the humerus head of the right shoulder.  

2.  For the period on appeal prior to February 26, 2009, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity. 

3.  For the period from February 26, 2009, to January 27, 2015, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  

4.  For the period on appeal from January 28, 2015, onward, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  For the rating period on appeal through March 24, 2012, the criteria for a disability rating in excess of 20 percent for the service-connected right shoulder disability, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2016).

2.  For the period prior to February 26, 2009, the criteria for a disability rating in excess of 50 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  Resolving reasonable doubt in the favor of the Veteran, for the period from February 26, 2009, to January 27, 2015, the criteria for a disability rating of 70 percent, but not higher, for the Veteran's service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

4.  For the period from January 28, 2015, onward, the criteria for a disability rating in excess of 50 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran is challenging the initial evaluation assigned following grants of service connection.  In Dingess, the Court of Appeals for Veterans Claims (CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify concerning these initial-rating claims has been satisfied.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran the required SOC in May 2012, also since has provided him a Supplemental SOC (SSOC) in November 2012, citing the applicable statutes and regulations and discussing the reasons or bases for assigning the initial ratings.  It is, however, presumed he is seeking the highest possible ratings, absent express indication to the contrary.  See AB v. Brown, 6 Vet. App. 35 (1993).  He therefore has received all required notice concerning the initial-rating claims.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded multiple VA examinations, in October 2009, November 2009, March 2012, and April 2012.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the April 2015 remand orders, namely to obtain additional treatment records, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board notes that the Veteran's treatment notes sometimes identify treatment that is not documented in the Veteran's claims file.  For instance, the treatment notes from November 2003 indicate the Veteran sought treatment for bipolar disorder five years prior and treatment notes from H.M. in 2009 indicate the presence of prior treatment for the Veteran's right shoulder.  VA asked the Veteran for assistance identifying all treatment records between September 1995 and March 2009 in a letter dated February 2016.  In an April 2016 letter, the Veteran waived his right to have his case remanded to the AOJ to review the additional evidence he had submitted and requested the Board proceed with the adjudication of his appeal.  There has been no indication that there are additional obtainable treatment records or that VA has failed to provide the Veteran assistance in obtaining treatment records he has identified.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

The Veteran seeks a rating in excess of 50 percent for the service-connected PTSD and in excess of 20 percent for the service connected right shoulder disability.  

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98. 

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

The right shoulder disability is currently rated under Diagnostic Code 5010-5201 for limitation of motion of the major arm.  38 C.F.R. § 4.71a.  The October 2009 VA examiner confirmed that the Veteran's right arm is his major arm.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major arm at shoulder level, a 30 percent disability rating is warranted for limitation of motion of the major arm midway between side and shoulder level, and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  Id.

In the instant decision, the Board has also considered alternative diagnostic codes for a disability of the shoulder and arm.  Under Diagnostic Code 5202, a 20 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, or malunion of the humerus with moderate deformity.  A 30 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of the humerus with marked deformity.  A 50 percent disability rating is warranted when there is fibrous union of the humerus of the major arm, a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) of the major arm, and an 80 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder) of the major arm.  Id.

Under Diagnostic Code 5203, a disability rating in excess of 20 percent is not available.  Further, under Diagnostic Code 5200, ratings of 30, 40, and 50 percent may be assigned when there is ankylosis of scapulohumeral articulation.  Id.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003.
 
Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

The Board notes that VA revised the rating criteria for PTSD effective November 7, 1996.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The former rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The revised rating criteria may be applied only prospectively, however, from the effective date of the change forward unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132. See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  A 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.   The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment. 

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The Board notes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Background

The Veteran first claimed entitlement to service connection for shoulder injury and for PTSD after leaving service in September 1995.  However, the Veteran failed to appear for an examination in June 1996.  The Veteran was seen in December 1996 for a mental health intake.  The Veteran was noted to have an in-service history of attempts at taking his own life and last received treatment before leaving active duty in September 1995.  He reported an increased in depression and anxiety over the past months.  He was noted to be highly suspicious but not overtly paranoid.  The Veteran was noted to be devaluing, with an inflated sense of self import, entitled, arrogant, and aloof.  The record does not include further medical evidence from this time period.  

Treatment notes from November 2003 reflect that the Veteran established care for bipolar disorder.  His last psychiatric consultation was noted to be five years prior.  The Veteran reported that he has not been on any medication or had any mental health interventions since that time.  The Veteran reported feeling very depressed, having suicidal thoughts without a plan, and feeling stable.  The Veteran returned in July 2004 with chronic suicidal ideations since 1995.  He denied suicidal ideations at present and requested medication to help his depressed mood.  He denied remission of depressive symptoms for more than two months.  The Veteran reported symptoms including being easily upset and irritable, decreased energy, hopelessness, decreased self-esteem, some paranoia, insomnia, episodes of grandiosity, and increased energy and libido, but denied distractibility or pressured speech.  Mental status examination was unremarkable, and the Veteran denied psychotic features or delusions, homicidal ideations, auditory or visual hallucinations, or any suicidal ideations at that time.  A GAF score of 60 was assigned and the Veteran was diagnosed with bipolar disorder.  Follow-up treatment in November 2004 indicated the Veteran had depressive symptoms, associated hopelessness, and some insomnia.  He continued to deny suicidal or homicidal ideations, psychotic features, or hallucinations.  He was diagnosed with depressive disorder and given a GAF of 55. 

The Veteran complained of lumbar spine pain in December 2006, but did not mention any shoulder pain or mental health issues.  In February 2008, the Veteran visited his primary care doctor for management of chronic medical problems, was noted to be "feeling well," and complained of left arm pain, but not any right arm trouble.  

The Veteran complained in February 2009 of having trouble concentrating and was noted to have attention disorder and memory disorder.  At treatment in March 2009 the Veteran's main complaint was problems concentrating.  The Veteran complained of feeling that people are against him and are not honest with him.  He was noted to be relaxed and cooperative, but was also anxious and depressed.  The Veteran was considered to be a low risk for taking his own life with no suicidal or homicidal ideations, a normal thought process, memory, attention, and a GAF score of 58.  Later in March 2009 he complained of tinnitus and reported good sessions with mental health.  The Veteran reported that he was not suicidal and did not wish to cause harm to himself or others.  

The Veteran visited H.M., M.D., in March 2009 for treatment.  The Veteran presented with persistent right shoulder pain.  H.M. noted a past history of treatment with corticosteroid injections in the subacromial space and physical therapy.  Treatment notes indicate positive impingement sign, functional range of motion, mild atrophy of deltoids, external rotation of four out of five, and abduction of four out of five.  Imaging reflected type B acromion with mild degenerative changes of the AC joint with some narrowing of the subacromial space.  H.M. gave the impression of impingement of the right shoulder and recommended stretching and physical therapy, but the Veteran declined a corticosteroid.  Another note from March 2009 indicates a history of multiple visits, therapy sessions, and corticosteroid injections.  

At a VA psychiatric evaluation in March 2009, the Veteran was diagnosed with a mood disorder, not otherwise specified (NOS) and assigned a GAF score of 58.  At psychiatry outpatient treatment in March 2009, the Veteran reported feeling less anxious, feeling less overwhelmed, and sleeping better.  The Veteran reported being employed for five weeks as a nurse before being fired for incompetence.  The Veteran reported that he rarely watches the news as this reminds him of his trauma and stated he felt anxious when he heard helicopters.  The Veteran was referred to a PTSD program.  Mental status examination revealed that the Veteran was well groomed, and cooperative.  He was noted to make good eye contact, have a constricted affect, display a slightly dysphoric mood, exhibit logical, relevant, and goal directed thought processes, have adequate insight and judgement, have intact impulse control, and display adequate memory.  There were no psychotic features, suicidal or homicidal ideations, or psychomotor retardation or agitation present.  He was judged to be a low suicidal risk and given a GAF score of 55.  

In April 2009, the Veteran was evaluated.  He reported intrusive thoughts and bad dreams, avoidance, aversion to crowds and social isolation, episodes of depression, decreased energy, hopelessness, social aversion, isolation, irritability, outbursts, and aggressive behavior, and low self-esteem or shame.  Test results indicated severe depression.  The Veteran reported that he divorced in 1997, he had little contact with his sons, and he had few friends.  He was noted to be dysthymic, moderately anxious, and moderately sad.  The Veteran denied suicidal and homicidal ideations, hallucinations, and delusions.  The Veteran was assessed a GAF score of 50.  The Veteran reported later in April that he avoids exposure to military issues, was sleeping better, and had remembered more details about his combat experiences.  The Veteran was noted to be depressed, but not to pose a suicidal risk, and was given a GAF score of 50.  At follow-up in May 2009, the Veteran reported that his mood has improved on current medications, he was sleeping better, he felt less irritable, he was coping better, and he had met with a PTSD therapist, but he was still having trouble concentrating.  The Veteran was again judged to be a low suicidal risk and given a GAF score of 55.  Another treatment note from May 2009 indicates a diagnosis of PTSD and a GAF score of 50.  

Treatment notes from June 2009 and November 2009 indicate that the Veteran was unable to raise his right shoulder greater than 40 degrees without pain and was diagnosed with right shoulder impingement.  

The Veteran attended mental health group therapy in June 2009 and appeared moderately depressed.  He was noted to have good personal hygiene, good rapport, appropriate participation, no suicidal or homicidal ideations, and no hallucinations or delusions.  In July 2009, the Veteran was mildly depressed.  However, he did not have suicidal and homicidal ideations or hallucinations and delusions.  

At PTSD treatment in August 2009, the Veteran reported that his medication is helpful, but he continues to struggle with motivation.  He was judged to be a low suicidal risk and given a GAF score of 55.  He also attended group therapy in August 2009, and was noted to be mildly dysthymic, mildly anxious, and appropriately oriented.  Group therapy notes from September 2009 indicate that the Veteran was alert and oriented, had good personal hygiene, and did not evidence any hallucinations, delusions, suicidal intentions, or homicidal intentions.  A report from the Veteran's group therapy session in October 2009 indicated that the Veteran was mildly anxious, did not display suicidal or homicidal ideations, and reflected no hallucinations or delusions.  A staff psychologist assigned the Veteran a GAF score of 50 at treatment in November 2009 and noted that the Veteran was moderately sad but did not have suicidal ideations.  At later treatment in November 2009 the Veteran reported that he felt therapy was helpful and was judged to be a low suicidal risk with a GAF score of 60.  His insight, thought processes, judgment, impulse control, memory, and concentration were intact.  

A VA examiner evaluated the Veteran's right shoulder disability in October 2009.  The Veteran's right shoulder was noted to be his dominant shoulder.  The Veteran reported that he took medication for this condition.  The VA examiner noted pain, stiffness, weakness, and impairment of motion in the Veteran's shoulder.  The VA examiner reported tenderness and guarding of movement in the Veteran's shoulder, pain with elevation and abduction, and weakness of the supraspinatus and infraspinatus.  Left shoulder range of motion was normal.  Right shoulder range of motion was 0 to 100 degrees flexion, 0 to 90 degrees abduction, 0 to 45 degrees internal rotation, and 0 to 30 degrees external rotation.  The VA examiner noted pain with active motion on the right side and pain following repetitive motion.  The VA examiner diagnosed the Veteran with right shoulder rotator cuff tendonitis and opined that this condition results in mild limitation on shopping, traveling, and driving, and prevents chores, exercise, sports, and recreation.  A report of imaging of the Veteran's right shoulder reflects mild to moderate sternoclavicular degenerative change with no acute or chronic microfracture seen.  

A VA examiner evaluated the Veteran's PTSD in November 2009.  The VA examiner reviewed the Veteran's claims file and medical records.  The VA examiner noted the Veteran's history of an in-service incident of hospitalization in 1995 for an attempt to take his life and alcohol abuse.  The Veteran reported ongoing individual and group therapy that was addressing his symptoms.  The Veteran asserted insomnia daily, difficulty socializing, that he was easily angered two to three times per week, depression in the mornings lasting one to two days, and suicidal ideations once or twice per month.  The Veteran reported that had been divorced 14 years prior and that he had a distant but good relationship with his three children.  He reported that he had two to three close friends, but also that he avoids social relationships and functions.  He reported a history of fist fights approximately two years prior.  Mental status examination reflected that the Veteran was reserved and quiet, spoke slowly and hesitantly, and displayed restricted affect.  There was no evidence of abnormal thoughts, delusions, judgment, insight, intelligence, hallucinations, or behavior.  The Veteran did report sleep impairment due to intrusive thoughts and recurrent nightmares.  The Veteran denied panic attacks and homicidal thoughts, but did report passive suicidal ideas twelve times monthly with no plan.  The VA examiner found that the Veteran's stressor was combat experience during military service in Panama.  

The VA examiner reported the Veteran's symptoms include recurrent and intrusive distressing recollections and dreams of events, physiological reactivity to internal or external cues, efforts to avoid thoughts, feelings, or conversations associated with trauma, efforts to avoid activities, places, or people that arouse recollections of trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, and restricted affect.  The VA examiner noted the Veteran experiences irritability or outbursts of anger and difficulty concentrating.  The VA examiner opined the Veteran's symptoms last minutes to one to two hours each day.  The Veteran was found competent to manage his own benefits.  The Veteran reported he had been unemployed for under a year because he was unable to handle the pressure of his job.  The VA examiner gave the Veteran a GAF score of 53 and diagnosed the Veteran with PTSD. The VA examiner did not find that there was total occupational and social impairment, but did find the Veteran's anger and depression impairs his functioning.  

Treatment notes from December 2009 indicate that the Veteran had thoughts of self-harm in the past 30 days, but had no intent.  The Veteran was judged to be a low suicidal risk because of his lack of intent and future orientation.  Treatment notes indicate the Veteran's chief complaints were intrusive thoughts and bad dreams about combat, attempts at avoidance of thoughts or cues that remind him of combat, aversion to crowds and social isolation, history of depression, decreased energy, hopelessness, irritability, angry outbursts, aggressive behavior, low self-esteem, and shame associated with his combat experience.  The Veteran denied grandiosity, increased energy and libido, or lack of need for sleep.  The Veteran reported improvement in sleep, reduction in anger, reduction in social isolation, financial difficulties, and holiday stressors.  He was noted to be moderately sad and reported episodes of suicidal ideations, however he easily contracted for safety.  The Veteran was diagnosed with PTSD, moderate, among other diagnoses, and assigned a GAF score of 50.  The same GAF score was assigned at treatment in January 2010 and the Veteran was noted to deny suicidal and homicidal ideations, denied access to a weapon, and verbalized a positive outlook/response to his mental treatment.  

A March 2010 evaluation from a VA nurse includes diagnoses of PTSD, mood disorder, and shoulder pain.  The Veteran was not considered a malingerer and it was noted that the Veteran's depression and anxiety impact his physical condition.  At a follow-up appointment in March 2010, the Veteran explained that he was a "loner" and felt that he had the upper hand intellectually in most relationships.  The Veteran described himself as defensive and volatile and the social worker noted that the Veteran projects a tremendous amount.  The Veteran was noted to have the intellectual ability to analyze his interactions, but lack the insight.  Mental status examination revealed that the Veteran's insight and judgement were fair, he was a low suicidal risk, and it was recommended he follow-up with a PTSD social worker.  

The Veteran saw a nurse practitioner for therapy later in March 2010.  The Veteran reported taking an art history class, a fairly stable mood, contact with his children, and feeling that he was coping adequately.  Mental status examination revealed no psychotic features or suicidal and homicidal ideations.  He was judged to be a low suicidal risk and given a GAF score of 55.  Subsequent treatment notes from March 2010 indicate that the Veteran described difficulty with irritability, dealing authority figures, and employability issues.  The Veteran was judged to be a low suicidal risk and given a GAF score of 45.  In April 2010, a social worker visited the Veteran at his apartment and noted that he was happy at having obtained his own apartment.  Another treatment note from April 2010 indicates a GAF score of 49 and mild PTSD.  Treatment from May 2010 continues to note he is a low suicidal risk and assigns a GAF score of 45.  At therapy in June 2010, the Veteran stated he was fairly happy with his life over all but wanted to vent to someone as a sounding board.  The Veteran was alert and oriented, denied suicidal and homicidal ideations, had no apparent psychosis, was judged to be a low suicidal risk, and was given a GAF score of 50/51.  

Treatment notes from July 2010 indicate was coping adequately and his current medications were effective.  He denied suicidal and homicidal ideations and was assessed a GAF score of 60.  Later in July 2010, the Veteran denied suicidal and homicidal ideations, had no apparent psychosis, and was assessed a GAF score of 54.  The Veteran reported that he has a good relationship with his two sons, but a strained relationship with his daughter.  He also reported a need for communication improvement but felt that he had made some progress and verbalized a hopeful outlook in regard to his relationship with his family.  The Veteran reported in August 2010 that he was happy and denied suicidal and homicidal ideations.  He was assessed a GAF score of 55.  

Records from the Social Security Administration (SSA) from August 2010 contain an evaluation of the Veteran's mental health functioning.  The Veteran was judged to be moderately limited in his ability to understand and remember very short and simple instructions, understand and remember detailed instructions, carry out short and simple instructions, carry out detailed instructions, maintain attention and concentration for extended periods, sustain an ordinary routine without special supervision, make simple work-related decisions, complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness, respond appropriately to changes in work settings, and set realistic goals or make plans independently of others.  The evaluator explained that the Veteran could prepare simple meals and drive, but experienced paranoia, anxiety, and attention issues due to his PTSD. The report also notes that Veteran's social isolation.  The Veteran was noted to have demonstrated a slight decline in functioning since a February 2010 evaluation.  The Veteran also reported trouble functioning due to social anxiety, pain in his shoulder, and aggressiveness.  Another SSA document from September 2010 reflects a favorable resolution of the Veteran's disability benefits claim. 

October 2010 treatment notes indicate that the Veteran had been out with a female friend a couple of times and was planning a trip with his sons to visit his mother in Puerto Rico.  The Veteran reported being happy and only being anxious at times in public.  The Veteran was given a GAF score of 55 and denied suicidal and homicidal ideations or psychosis, but the therapist noted that she was unsure about the accuracy of what the Veteran said.  In January 2011, the Veteran reported intermittent suicidal thoughts, with the last two days prior.  He reported a plan and was judged to be a moderate suicidal risk.  In March 2011, the Veteran reported that he was feeling more anxious lately and spending more time in bed during the day.  He reported feeling less motivated and more irritable.  He was noted to maintain good relationships with his adult children.  He denied active thoughts of or plans to kill himself and was judged to be a low suicidal risk with a GAF score of 60.  In April 2011, he reported frequent nightmares two to three times per week, intrusive thoughts, decreased irritability, no flashbacks, easy startle response, paranoia and hypervigilance when others are around, limited social contacts, decreased sadness, suicidal ideation that comes and goes with no plan or intent, and right shoulder pain.  

At a private evaluation by a psychiatrist in March 2011, the Veteran reported continuously severe symptoms since his service with social isolation and underemployment.  He reported unusually severe symptoms in 2009, including difficulty with housefuls tasks and simple self-care.  The Veteran was noted to be anxious, dysphoric, and irritable.  The Veteran had spontaneous reactive mood swings, slowed and inefficient thought processes, tangential and circumstantial thoughts, some frequent suicidal thoughts resisted with diversion, no hallucinations or delusions, flashbacks of combat twice a week, insomnia, nightmares, low energy, decreased appetite, some poor concentration, easy distraction, forgetfulness, social isolation, limited insight and intact judgement.  He was assessed a GAF score of 50.  The psychiatrist noted the Veteran had been consistently underemployed due to nonsensical and impulsive job changes provoked by underperformance.  The Veteran was noted to have great difficulty adapting to stressful circumstances.  The psychiatrist opined that the Veteran could not work full or part time due to severe symptoms of PTSD, was not able to establish and maintain effective relationships, had gross impairment of thought processes, had frequent suicidal thoughts and was a persistent danger to hurting himself, had limited ability to perform simple self-care, and was forgetful.  The psychiatrist opined the Veteran had been unable to secure or follow a substantially gainful occupation since 2009 due to his PTSD symptoms.  

At medication management in April 2011, the Veteran reported his sleep was good, he was having frequent nightmares and night-sweats, he had intrusive thoughts but denied flashbacks, his irritability had decreased, he reported feeling paranoid or hypervigilant around others, he had limited social contacts, he admitted suicidal ideations come and go, he had crying spells, he denied an suicidal intent or plan, and he complained of right shoulder pain.  

The Veteran attended psychiatric treatment in May 2011.  The Veteran reported he continues to have problems with social isolation, but reported he was trying to spend more time with family members.  He denied feeling significantly depressed or anxious and felt he was coping adequately.  Mental status examination was unremarkable, he was judged to be a low suicidal risk, and he was given a GAF score of 60.  

At case management in May 2011, the Veteran was noted to be thriving since his admission to the Housing and Urban Development Veterans Affairs Supportive Housing (HUD VASH) program.  He reported a slowly improving relationship with his family, he demonstrated an increased sense of stability, and the Veteran had an improved quality of life.  He was judged to be a low suicidal risk.  Case management notes from August 2011 indicate that the Veteran has consistently demonstrated an improved outlook and increased communication with his family since securing his own residence.  He was judged to be a low suicide risk.  A case management note from November 2011 indicated that the Veteran demonstrated an improved outlook and coping skills, improved interaction with his family and ongoing contact with them, and no significant issues with neighbors or management.  He did not appear to be in any distress and denied any significant needs or concerns.  At psychiatric treatment in November 2011, the Veteran was assigned a GAF score of 60, judged to be a low suicidal risk, and denied any significant anxiety or depressive symptoms.  

A case management note from December 2011 indicates that the Veteran complained of a lack of motivation and trouble focusing.  He expressed some paranoia about authority and discomfort with social interaction.  The Veteran complained in January 2012 of feeling mentally exhausted with no direction.  The Veteran felt that his well-being had been significantly improved by medication and how was found to be a low suicidal risk.  He also complained of shoulder pain he rated three out of ten.  

At an assessment in February 2012, a social worker judged the Veteran to be a low suicidal risk and he denied suicidal and homicidal ideations.  A psychiatry note from March 2012 indicates the Veteran chief complaint was nightmares two to three times per week.  He described his own mood as anxious, but otherwise a mental status examination was unremarkable.  He did not have psychotic features or suicidal or homicidal ideations and he was judged to be a low suicidal risk.  He was assigned a GAF score of 55.  

VA conducted an examination of the Veteran's shoulder in March 2012.  The Veteran was diagnosed with right shoulder rotator cuff tendonitis.  The Veteran reported pain daily, treatment with medication, no surgery, one injection in-service, and significant pain with overhead activities.  The Veteran was noted to be right handed.  The Veteran did not report flare-ups.  Range of motion testing of the right shoulder reflected flexion to 130 degrees, with painful motion beginning at 130 degrees, and abduction to 115 degrees, with painful motion beginning at 115 degrees.  Left shoulder abduction and flexion was found to be normal.  The Veteran was not able to perform repetitive use testing due to right shoulder pain on repeated elevation attempts.  The VA examiner noted the Veteran has less movement than normal, weakened movement, and pain on movement on the left side.  There was no pain on palpation, reduced muscle strength, or ankylosis.  Testing at this time revealed positive Hawkins' impingement test and empty can test on the right.  There was no history of mechanical symptoms or dislocation.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  A cross-body abduction test was positive.  Imaging studies did not show degenerative or traumatic arthritis, but did show sternoclavicular degenerative joint disease.  The Veteran reported he is disabled due to his shoulder condition.  

A VA PTSD examination was conducted in April 2012.  The VA examiner diagnosed the Veteran with PTSD and assessed a GAF score of 60.  The VA examiner opined the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms.  The Veteran reported that he had been homeless on and off until 2010 when he was assisted in securing housing by a VA housing program.  The Veteran reported only spending one hour per day outside his apartment due to fear of being overpowered by others and potential violence.  The Veteran reported not being able to sleep with another person as he will assault them in his sleep.  The Veteran reported a very open relationship with his children.  The Veteran stated that he was not compatible with bureaucracies and described difficulty dealing with coworkers.  The Veteran was noted to be calm, cooperative, affable, and oriented.  His attention was normal, his concentration was decreased, his thought process was circumstantial, and his insight and judgment were good.  The Veteran denied suicidal and homicidal ideations but reported suicidal ideations the night before.  The Veteran denied legal trouble or physical fighting since the November 2009 VA examination.  The VA examiner opined the Veteran's PTSD results in depressed mood, anxiety, chronic sleep impairment, and suicidal ideation.  The VA examiner reported that the Veteran's symptoms appear to manifest at the same intensity as at the November 2009 VA examination.  The VA examiner concluded by noting that the Veteran's PTSD is not to a severity level that would preclude occupational functioning.  

Treatment notes from May 2012 indicate that the Veteran complained of right shoulder pain, that he rated at five out of ten.  He reported continuing suicidal thoughts, as recently as the previous day but also reported continuing treatment by mental health.  A social worker assigned a GAF score of 50 the same month and judged him to be a low suicidal risk.  A psychiatrist noted the Veteran remained fairly isolative, described himself as anxious, and did not have psychotic features or suicidal or homicidal ideations.  He was judged to be a low suicide risk and assigned a GAF score of 56.  

A VA mental health consultation from July 2012 indicates that the Veteran was a low suicidal risk and was assigned a GAF score of 55.  At psychiatry treatment the same month, the Veteran reported that he was doing okay and was researching possibly moving to Argentina.  He was judged to be a low suicidal risk and assigned a GAF score of 55.  

A private psychologist evaluated the Veteran in September 2012.  The private psychologist opined that the Veteran has had significant occupational and social impairments with deficiencies in most areas since his discharge in 1995 and an inability to secure or follow substantially gainful employment as a result of PTSD since late 2008.  The private psychologist reviewed the Veteran's medical records and based his opinion on these records, his training, and his experience.  The psychologist noted the Veteran's fluctuating earnings since 1995 and opined that his psychiatric ailments prevented the Veteran from being consistently employed.  The psychologist agreed with many of the findings of the March 2011 private psychiatrist.  He stated that his opinion was rendered with a high degree of certainty, higher than the "at least as likely as not" standard.  Finally, he concluded by noting that the Veteran's condition became much more severe in 2009 and that the Veteran had been unable to follow substantial gainful occupation since then.  

The Veteran attended treatment in October 2012 and complained of getting irritable at times.  The Veteran reported he remained isolative and was coping adequately.  The Veteran reported a verbal altercation with a security guard after his car was towed, but reported feeling remorseful.  Mental status examination was unremarkable except that the Veteran was noted to be anxious.  He was assigned a GAF score of 56 and noted to be a low suicidal risk.  A psychiatry note from January 2013 indicates that the Veteran felt about the same and remained isolative.  Mental status examination was unremarkable except that the Veteran was noted to be anxious.  He was noted to be a low suicide risk and no risk of homicide or violence, and he was given a GAF score of 56.

At a March 2013 case management assessment, the Veteran was judged to be a low suicidal risk and given a GAF score of 55.  A psychiatry note from April 2013 indicates that the Veteran felt depressed about 30 percent of the time, he remained fairly isolative, and he had limited social support.  Mental status examination was unremarkable except that the Veteran was noted to be depressed at times.  He was judged to be a low suicidal risk and given a GAF score of 56.  

In a May 2013 statement, the Veteran's representative argued that the April 2012 VA examiner's opinion was an outlier and was inconsistent with the remaining evidence. 

A case management note from May 2013 indicates that the Veteran was concerned that he had gained weight, but he did not agree to begin walking as a form of exercise.  A psychiatry note from July 2013 indicates that the Veteran reported disrupted sleep and nightmares and occasional depressive feelings.  Mental status examination was unremarkable except that it was noted the Veteran was less depressed, and he was given a low suicidal risk level and a GAF score of 58.  

At a colonoscopy in August 2013, the Veteran was noted to have no current suicidal ideas.  Later in August 2013, a psychiatric evaluation revealed that the Veteran was articulate and easily engaged, had a pleasant mood, had adequate coping skills, and denied suicidal and homicidal ideations, plan, or intent.  The Veteran was noted to be guarded and vague in his responses.  He verbalized a positive outlook towards mental health treatment and was assigned a GAF score of 50.  At case management in August 2013, he was given a GAF score of 55.  

At case management in September 2013, the Veteran reported feeling very depressed two weeks prior and increasing levels of PTSD, paranoia, and anxiety.  The Veteran reported compliance with his medication and past suicidal thoughts, without any current suicidal thoughts or ideations.  The Veteran appeared paranoid to the social worker.  He was judged to be a moderate suicidal risk.  

A case management note from October 2013 indicates the Veteran continued to experience suicidal thoughts, but reported that the cost of this his children kept him alive.  The Veteran raised anger issues that he experienced when he was in Puerto Rico.  He described wanting to start a fight and indicated homicidal thoughts when provoked.  The Veteran denied current homicidal ideations, but reported that stress, anxiety, and other events unfavorable to him are his triggers.  He self-reported that he is a cynical and direct person who tends to not be liked by others.  He was judged to be a low to moderate suicidal risk.  

A psychiatry treatment note from November 2013 reflects the Veteran's chief complaint as trouble with his temper.  He reported a road rage incident a month prior.  He admitted to poor adherence with medications, disrupted sleep, decreased nightmares, low motivation and energy, social isolation, and depressed feelings.  Mental status examination revealed that the Veteran was calm, cooperative, irritable, and low suicidal risk.  However, he was noted to be a risk for homicide or violence due to the road rage incident the prior month.  

Case management notes from November 2013 indicate that the Veteran was alert and oriented, reported feeling peaceful, and stated he had no complaints.  The Veteran reported that he contacted a radio station to obtain rating cards and felt a little angered when they refused.  He also admitted he was out of medications and he was encouraged to obtain medications.  He reported suicidal ideations described as "normal monthly thoughts" and denied any current ideations or homicidal ideations.  The Veteran reported that he did not have a plan.  He stated that he enjoyed reading, composing music, and working on computer programs in his spare time.  A case management meeting from December 2013 indicates that the Veteran appeared to be in a great mood, was singing and playing his guitar, and reported feeling relaxed.  The Veteran admitted suicidal thoughts periodically throughout the month, but denied any current thoughts or homicidal ideations.  He was judged to be a low suicidal risk.  In January 2014, the Veteran was referred to a monthly visit with peer support.  

A telephone contact note from February 2014 indicated the Veteran reported being in good spirits but he was unhappy when he was arrested.  The Veteran denied suicidal and homicidal ideations, but felt embarrassed at the example he set for his children.  Later in February 2014, the Veteran complained of anxiety and disrupted sleep.  The Veteran reported that he had noticed a police car following him, pulled over and approached the officer, and been arrested after a verbal exchange with the officers.  The psychiatrist noted that the Veteran continues to overestimate danger and responds to stressful situations in an aggressive, military style.  He was noted to experience nightmares and hypervigilance, but his appetite and weight were stable.  Mental status examination revealed that the Veteran was anxious and had fair insight and judgment.  He was judged to be a low suicidal risk and not a risk of violence or homicide.  March 2014 case management notes reflect that the Veteran was concerned about his future court date and a rent increase.  He denied suicidal and homicidal ideations and was judged to be a low risk.  

A psychiatry note from April 2014 indicates that the felt less depressed, experienced nightmares and hypervigilance, and maintained contact with his children.  Mental status examination revealed the Veteran was mildly depressed, but otherwise results were unremarkable and he was judged to be a low suicidal risk.  

At a case management meeting in May 2014, the Veteran was happy and pleasant, was concerned he had gained 15 pounds, reported he had been working on his personal strengths, reported previous dark thoughts about his doctor, and stated he had become a news curator in his spare time.  The Veteran denied suicidal and homicidal ideations in the past 30 days.  

The Veteran appeared in Orange County Veterans Court in June 2014 and agreed to enter the court program.  He was referred to a Veteran's Justice Outreach specialist for follow-up. 

In June 2014, the Veteran reported stress related to his ongoing legal involvement.  He felt periodically anxious, his sleep remained disrupted, and he isolated at home.  The Veteran was judged to be a low suicidal risk and mental status examination was unremarkable.  The Veteran was noted to be alert but anxious at a case management meeting in July 2014.  The Veteran reported missing a meeting with his probation officer and desired to travel for his son's graduation.  The Veteran stated that he does not leave his house much.  The Veteran reported period suicidal thoughts, but denied any plan, action, or current suicidal ideations.   

At a case management meeting in August 2014, the Veteran reported he had traveled to Puerto Rico with his son.  The Veteran admitted to smoking marijuana since his return from Puerto Rico and was concerned that he had tested positive on a drug test.  The Veteran denied suicidal and homicidal ideations, and was judged to be a low suicidal risk.  A record of the Veteran's court date in August 2014 reflected the Veteran's positive test for marijuana and the Judge's orders for the Veteran to obtain a substance abuse evaluation.  The Veteran reported for a substance abuse evaluation in September 2014.  The Veteran reported that he had tested positive on a drug screen due to a one time use of marijuana and did not have issues with substance abuse.  

A social worker note from September 2014 indicated that the Veteran was depressed, hopeless, and had fleeting suicidal thoughts.  The Veteran appeared angered and hostile, he verbalized extreme frustration at the legal system, and he reported feelings of depression and injustice.  He reported hopelessness, lack of self-esteem, suicidal thoughts, and paranoia, but also denied homicidal ideations and any intent to harm himself.  He was judged to be a moderate suicide risk.  A psychiatry note from the same day reported that the Veteran had verbalized suicidal thoughts and was distraught over the consequences of a charge of resisting arrest from earlier in the year.  The Veteran expressed outrage at his involvement with the Veteran's court.  He denied access to firearms but contemplated purchasing a gun.  He stated that he would not comply with court recommendations, would rather be in jail, and would kill himself or harm law enforcement if they came to his house to arrest him.  He eventually agreed not to purchase a gun and comply with mandated anger management courses.  He denied active suicidal ideation or intent, continued to experience sleep disruption, preferred to isolate at home, adhered to his medications, remained in contact with his adult children, and apologized for cursing and yelling.  He was judged to be a low suicidal risk.  A safety plan was created with the Veteran after this encounter.  

A treatment note from October 2014 reported that the Veteran was feeling remorseful for an outburst during his last meeting.  He reported his intent to comply with the Veteran's court recommendations.  He was noted to experience periodic nightmares, sleep four to five hours a night, feel less depressed, and adhere to his medications, but also feel generally anxious.  Mental status examination was unremarkable, except he was noted to be depressed and anxious, and he was judged to be a low suicidal risk.  A case management note from October 2014 indicated the Veteran was in no distress, and was only anxious about a court date later that month.  The Veteran was judged to be a low suicidal risk as he had a stable living situation and felt satisfied and safe.  The Veteran missed a mental health appointment in November 2014, but spoke on the phone with a social worker.  He indicated that he was "doing well" and visiting family for the holidays.  

In December 2014, the Veteran's social worker was concerned that he had voiced a desire to obtain a gun.  He reported that he was not going to get a gun and had only mentioned it because he was frustrated with his court case.  A suicidal assessment from December 2014 reported that the Veteran had not presented with suicidal ideations, threats, or self-harm within the past 30 days.  The Veteran was judged to be a low suicide risk.  Treatment notes from December 2014 indicate that the Veteran was not interested in individual or group treatment and was stable and "doing well."  

Treatment notes from January 2015 indicate that the Veteran had low energy, okay motivation, with less anxiety and stress, and a good relationship with his extended family.  The Veteran rated his depression a five out of ten and reported feeling more hopeful.  Mental status examination was unremarkable and the Veteran was a low suicidal risk with no risk of homicide or violence.  The Veteran's monthly case management note from January 2015 indicated that he was in no apparent distress and denied thoughts of self-harm or harm to others.  The Veteran reported that he did not see a need for therapy at that time and he was judged to be a low suicide risk because he was stable and "doing well."  A social work note from January 2015 indicates that the Veteran was compliant with all recommendations and graduated from the Orange County Veterans Treatment Court (OCVTC).  

Treatment notes from February 2015 indicate that the Veteran was well-groomed and friendly, made good eye contact, and planned to travel or start a business.  The Veteran spoke about his paranoia, socialism, and distrust of the government.  He was judged to be a low suicidal risk because he was future oriented.  

The Veteran was discharged from VA assisted housing in March 2015 due to his income exceeding the income limits.  The Veteran volunteered to withdraw from the program and declined case management services because he planned to travel.  

The Veteran reported in April 2015 that he had moved to be closer to his son.  His mood was considered stable, he was less depressed, his energy level was improving, and his court issues had resolved.  Mental status examination reported that the Veteran was alert, dressed appropriately, calm, cooperative, less depressed, and oriented, with normal affect, speech, concentration, memory, thought process, insight, and judgement.  No auditory or visual hallucinations or delusional thoughts were noted.  He was judged to be a low suicidal risk and not a risk for homicide.  

VA attempted to contact the Veteran in July and August 2015 about mental health treatment but the Veteran reported that he was in Argentina.  The Veteran called in September 2015 to inquire about a follow up appointment, but VA was unable to contact the Veteran during follow up phone calls in November 2015.  

A treatment note from April 2016 indicates positive depression and PTSD screening.  A review of the Veteran's records indicated a history of mental health treatment and VA attempted to contact the Veteran for a mental health intake.  The Veteran expressed a desire to be seen by a local professional and his mental status was noted to be within normal limits.  The Veteran was recommended for ongoing psychiatric care and he was noted to be relatively stable.  

Analysis - Right Shoulder

The Veteran claims entitlement to a rating in excess of 20 percent for the service-connected right shoulder disability for the entire period on appeal.  The record does not indicate the presence of symptoms consistent with a rating in excess of 20 percent prior to the VA examination in March 2012.  

As noted above, the criteria under Diagnostic Code 5201 for a 30 percent disability rating require limitation of motion of the major arm midway between side and shoulder level and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  While the treatment notes prior to October 2009 include complaints of shoulder pain from the Veteran, only June 2009 and November 2009 treatment notes reflect measurements of the Veteran's limitation of motion in his right shoulder.  The Veteran was unable to raise his right shoulder past 40 degrees without pain.  March 2009 treatment notes from H.M. indicate the Veteran had functional range of motion in his right shoulder, external rotation of four out of five and abduction of four out of five.  H.M.'s notes do not explain at what level the limitation of motion in the Veteran's right shoulder ended, and the report of "functional range of motion" does not suggest limitation consistent with midway between the side and shoulder level.  At the October 2009 VA examination, the Veteran could flex his right shoulder to 100 degrees, or beyond shoulder level according to Plate I of 38 C.F.R. § 4.71.  At the March 2012 VA examination, the Veteran's flexion was to 130 degrees, or beyond shoulder level according to Plate I of 38 C.F.R. § 4.71.  

The March 2012 VA examiner noted that the Veteran was not able to perform any kind of repetitive use testing due to right shoulder pain on repeated elevation attempts.  The Board has considered whether this inability to perform repetitive use testing is consistent with a rating in excess of 20 percent.  However, the Veteran's limitation of motion to 130 degrees is not consistent with a compensable rating under Diagnostic Code 5201, let alone a rating in excess of the assigned 20 percent rating or even a 20 percent rating.  The Veteran's limitation of motion actually improved between the October 2009 VA examination and the March 2012 VA examination.  Further, the treatment notes do not indicate limitation in the Veteran's functioning consistent with an inability to raise his arm more than midway to shoulder level.  Finally, the Veteran's abduction in his right arm was limited to 90 degrees in October 2009 and 115 degrees at the March 2012 VA examination.  Mariano, 17 Vet. App. at 317-18.  While these measurements do represent limitation of motion, they suggest limitation of motion to shoulder level, not midway between shoulder level and the side.  This is consistent with the limits to the Veteran's flexion and the Board's conclusion that a rating in excess of 20 percent is not warranted.  

The June 2009 and November 2009 treatment notes indicate the Veteran could not lift his right shoulder greater than 40 degrees without pain.  It is unclear from the treatment notes whether this means 40 degrees from shoulder level or 40 degrees from his side.  A finding the Veteran could lift his arm no more than 40 degrees from his side without pain would be inconsistent with the findings of the October 2009 VA and March 2012 VA examiners, and would represent a drastic decrease in the Veteran's functioning.  The VA examiners conducted additional range of motion testing and fully described the circumstances of their findings.  The Veteran has not argued that the VA examination results were inadequate or misleading.  As such, the Board finds the finds of the VA examiners to be a more accurate picture of the Veteran's range of motion in his right shoulder than the brief records in the treatment notes.  

Thus, despite the Veteran's inability to perform repetitive use testing at the March 2012 VA examination, functional limitation has not been shown consistent with a rating in excess of 20 percent.  Based on the evidence of limitation of motion in the Veteran's right shoulder to shoulder level, no higher rating is warranted under Diagnostic Code 5201.  

The Board has also considered whether a higher rating is available under alternate Diagnostic Codes, however no rating in excess of 20 percent is warranted.  No rating in excess of 20 percent is available under Codes 5010 or 5203.  The Veteran does not have ankylosis so Diagnostic Code 5200 is inapplicable.  The Veteran's humerus has not been shown to be dislocated or to have nonunion, so Diagnostic Code 5202 is inapplicable.  

Finally, in a recent case, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Because the period before the Veteran's March 2012 VA examination is so remote, the Board finds that current testing under Correia would not assist in any assessment of the right shoulder disability for this earlier time period.  As such, there is no need to conduct additional development for this period and the Veteran's claim as to this period can be resolved. 

Analysis - PTSD

The Veteran asserts entitlement to a rating in excess of the currently assigned 50 percent rating for PTSD for the entire period on appeal.  The Board finds that the Veteran's PTSD manifested in symptoms consistent with a 50 rating prior to February 26, 2009, a 70 rating from February 26 2009, to January 28, 2015, and a rating of 50 percent thereafter.  

As noted above, the Board must apply the most favorable criteria to the Veteran's claim.  38 U.S.C.A. § 5110(g).  The Board has analyzed the Veteran's claim for an increased rating under the pre-November 7, 1996, criteria governing PTSD and the post-November 7, 1996, criteria where appropriate below.  However, neither criterion is consistent with ratings in excess of those assigned by the Board's current decision, as will be explained.  

Prior to November 2003, the only records of the Veteran's treatment, from December 1996, indicate that the Veteran was highly suspicious but not overly paranoid and was entitled, arrogant, and aloof.  Yet there was no indication the Veteran was experiencing suicidal ideations, obsessional rituals, near continuous panic or depression, impaired impulse control, or otherwise had deficiencies in most areas.  SSA documents indicate the Veteran worked between the years of 1995 and 1999 and in 2002.  The Veteran established care in November 2003 for bipolar disorder and was noted to be feeling depressed and having suicidal thoughts.  At subsequent treatment he reported symptoms including being easily upset and irritable, decreased energy, hopelessness, decreased self-esteem, some paranoia, insomnia, episodes of grandiosity, and increased energy and libido, but denied distractibility or pressured speech, but had no psychotic features or delusions, homicidal ideations, auditory or visual hallucinations, or suicidal ideations, and was assigned a GAF score of 60, which is consistent with moderate symptoms.  Later in 2004 he reported hopelessness and insomnia, but denied suicidal or homicidal ideations, psychotic features, or hallucinations.  In another SSA form he was noted to have been working as a warehouse worker between 2002 and 2006 and as a hospice nurse from 2006 to 2009.  

The treatment records prior to March 2009 do not include of evidence of obsessional rituals, the existence of abnormal speech, near continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships, which the post-November 7, 1996, rating criteria suggest as evidence of symptoms consistent with a 70 percent rating.  Certainly the Veteran's reports of suicidal thoughts and his job changes suggest a level of impairment.  But the Veteran denied suicidal plans or intentions, and there was no report of a suicidal attempt since the Veteran's service.  While the Veteran frequently changed jobs prior to 2002, he was able to maintain long periods of employment between 2002 and 2006 and 2006 to 2009.  Further, the Veteran's GAF scores during this period, between 55 and 60, are consistent with only moderate symptoms.  The Veteran does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the 50 percent schedular rating assigned for this period.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating under the pre or post November 7, 1996, diagnostic criteria mentioned above.  

However, after February 2009, the Veteran's symptoms increased in severity to a level consistent with a 70 percent rating.  These symptoms waxed and waned between February 2009 and January 2015, with periods of decreased symptoms and increased functioning, but the overall level of functional impairment during this period is consistent with a rating in excess of 50 percent.  

In February 2009 the Veteran returned to mental health care seeking treatment.  He reported problems concentrating but was judged to be a low suicidal risk and given a GAF score of 58.  While this initial treatment does not suggest an increase in symptoms, the Veteran's subsequent complaints suggest that his symptoms began to worsen in early 2009.  The Veteran reported in March 2009 that the news and hearing helicopters reminds him of his in-service trauma.  The Veteran also reported that he had been employed for five weeks as a nurse before being fired for incompetence.  In April 2009, he reported intrusive thoughts, bad dreams, isolation, depression, hopelessness, irritability, aggressive behavior, few friends, and little contact with his children.  At a VA examination in November 2009, the Veteran reported anger two to three times per week, depression in the mornings lasting one to two days, and suicidal ideations once or twice per month.  The Veteran also reported fist fights approximately two years prior and unemployment for the past year because he was incapable of handling the pressure of his job.  The Veteran was given a GAF score of 53 in November 2009 and 50 in December 2009.  In December 2009 he reported episodes of suicidal ideations, and isolation, hopelessness, irritability, aggressive behavior, and low self-esteem.  These treatment notes reflect an increase in the Veteran's PTSD symptoms during 2009.  The GAF score of 50 assigned in December 2009 is consistent with serious symptoms, and the indications of irritability and aggressive behavior suggest consistent symptoms.  In September of the following year, the Veteran was judged by SSA to be disabled, based partly on his affective/mood disorder.  This evidence is consistent with a 70 percent rating under the pre-November 7, 1996 criteria, as the criteria list symptoms of such severity that there is severe impairment in the ability to obtain or maintain employment.  

Thereafter, the Veteran's symptoms continue to be consistent with a 70 percent rating.  Although the Veteran's symptoms were noted to improve after his January 2010 admission into the HUD VASH program, he continued to experience serious symptoms.  For instance, in January 2011, he reported suicidal thoughts two days prior, he reported a plan to commit suicide, and he was judged to be a moderate suicidal risk.  In March he reported feeling less motivated and more irritable.  A private psychiatrist gave the Veteran a GAF score of 50 in March 2011 and noted that Veteran had been unable to work since 2009 due to his PTSD symptoms.  While the April 2012 VA examiner judged the Veteran's PTSD symptoms to be mild or transient, the VA examiner also noted that the Veteran reported spending only an hour per day outside his apartment, he had difficulty with bureaucracies and coworkers, and he had suicidal ideations the night before.  Moreover, the September 2012 private psychologist's opinion suggests severe symptoms.  For instance, the psychologist opined the Veteran has deficiencies in most areas since his 1995 discharge and he is unable to secure or follow substantially gainful employment as a result of his PTSD since late 2008.  The private psychologist also noted that the Veteran's PTSD became much more severe in early 2009.  

Treatment notes from August 2013 indicate that the Veteran was articulate and pleasant, but then in September he reported increased paranoia and anxiety, appeared paranoid to the social worker, and was judged to be a moderate suicidal risk.  The following month, he reported anger issues during a road rage incident and in December 2013 he was noted to be in a great mood.  However, in February 2014 he was arrested after a verbal exchange with a police officer.  Then in September 2014 he reported feeling hopeless, angry, hostile, and frustrated with the judicial system.  He verbalized thoughts of suicide and expressed the desire to purchase a weapon, although he eventually agreed not to purchase a weapon.  The Veteran complied with court ordered treatment and in January 2015 graduated from the program.  

Thus, between February 26, 2009, and the Veteran's graduation from his court ordered program on January 28, 2015, his symptoms were consistent with a 70 percent rating as he exhibited deficiencies in most areas.  

However, the evidence does not show total occupational and social impairment or that he had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  The Veteran actually improved his relationship with his children during this time.  He was not admitted for inpatient treatment or judged to be at a persistent danger of hurting himself.  The Veteran did not report delusions or hallucinations.  He was able to maintain appropriate hygiene and did not exhibit memory loss associated with his PTSD.  He did not exhibit totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, such as fantasy, panic, explosions of aggressive energy resulting in profound retreat from mature behavior, or demonstrable inability to obtain or retain employment.  For instance, in March 2010 he reported he was taking classes and in August 2014 he traveled with his son to Puerto Rico.  While the Veteran was unemployed during this period and considered unemployable due to disability by VA and SSA, this symptom alone does not support a 100 percent rating during this period as the Veteran's symptoms are not consistent with totally incapacitating psychoneurotic symptoms.  Neither are the GAF scores during this period consistent with a 100 percent rating.  They showed serious symptoms with serious impairment in functioning, but not impairment in reality testing or major impairment in several areas.  Further, in February 2015 he mentioned a desire to start his own business.  The Veteran does have deficiencies in most areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the 70 percent schedular rating now assigned.  To the extent that the Veteran has any of the criteria for a 100 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.  

After January 28, 2015, the Veteran's symptoms are no longer consistent with the criteria for a rating in excess of 50 percent.  The Veteran expressed in December 2014 and January 2015 treatment that he did not see a need for ongoing therapy.  In March 2015, he was discharged from the HUD-VASH program and he declined further case management.  He moved in April 2015 to be closer to his son and was noted to be less depressed, stable, cooperative, alert, and calm.  When VA tried to follow-up with the Veteran about ongoing mental health treatment in July, August, and November 2015, they were unable to reach the Veteran.  He reported in July 2015 that he was traveling in Argentina, which suggests a level of functioning inconsistent with deficiencies in most areas of functioning or severe impairment in ability to establish and maintain effective or favorable relationships with others.  While he was referred for ongoing psychiatric care in April 2016, the treatment notes reflect that the Veteran's ongoing PTSD symptoms were stable and the Veteran has not alleged that his symptoms have worsened.  Neither do the Veteran's recent submissions suggest that his symptoms have worsened.  The record does not include evidence of impaired impulse control, suicidal thoughts or ideations, or difficulty adapting to stressful circumstances.  There is no evidence of abnormal speech, near continuous panic or depression, neglect of hygiene, or inability to establish and maintain effective relationships during this period.  

There are conflicting opinions from the November 2009 VA examiner and the April 2012 VA examiner, and the private psychologist and psychiatrist.  The November 2009 VA examiner did not find total occupational and social impairment, and instead found that the Veteran's symptoms were only mild or transient.  Yet VA examiner also GAF the Veteran a GAF score of 53, indicating moderate symptoms, and noted the Veteran experiences irritability or outbursts of anger and other symptoms suggestive of greater impairment than mild or transient symptoms.  In contrast, the private psychiatrist's March 2011 opinion concludes that the Veteran was unemployable since 2009, has been consistently underemployed, had gross impairment of thought processes, had limited ability to perform simple self-care, and was a consistent danger of hurting himself.  Yet the treatment notes show that the Veteran's thought process was not grossly impaired and he was repeatedly noted to be adequately groomed.  Further, he was frequently noted to be a low suicidal risk by his treating doctors despite his reports of suicidal thoughts and even when he was noted to be a moderate risk, he did not receive inpatient treatment.  Thus, the psychiatrist's opinion that the Veteran was a consistent danger of hurting himself is not consistent with the record.  

In contrast, the April 2012 VA examiner found only mild or transient symptoms of PTSD and found the Veteran's symptoms manifest with the same intensity as at the November 2009 VA examination.  Finally, a private psychologist opined in September 2012 that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas since his discharge in 1995 and the Veteran has been unable to follow substantially gainful employment due to his PTSD since late 2008 or early 2009.  Yet the Veteran was able to maintain gainful employment for significant periods between 1995 and 2009 and the treatment notes do not indicate deficiencies in thinking or judgement.  The Board acknowledges the Veteran did have a distant relationship with his ex-wife and children during this period and he reported suicidal thoughts, but there is no evidence of obsessional rituals, any abnormal speech, near continuous panic or depression, spatial disorientation, or neglect of personal appearance or hygiene.  Because of the inconsistencies within and between these opinions, the Board finds them persuasive to the extent that they are consistent with the extensive treatment notes of record as noted above.  

The Board is sympathetic to the Veteran's claims.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation at points during the lengthy time period on appeal, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  As such, the Board has assigned ratings based on the Veteran's functioning during specific time periods on appeal, not the presence or the absence of specific symptoms.  

In summary, the preponderance of the evidence of record is against a rating for the service-connected PTSD in excess of 50 percent prior to February 26, 2009, in excess of 70 percent between February 26, 2009, and January 28, 2015, and in excess of 50 percent thereafter.  Resolving reasonable doubt in favor of the Veteran, for the period from February 26, 2009, to January 28, 2015, the criteria have been met for a rating of 70 percent for the service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).






ORDER

For the period on appeal through March 24, 2012, a rating for the service-connected right shoulder disability in excess of 20 percent is denied.  

For the period on appeal prior to February 26, 2009, a rating for the service-connected PTSD in excess of 50 percent is denied.  

For the period between February 26, 2009, and January 27, 2015, a rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

For the period on appeal from January 28, 2015 onward, a rating for PTSD in excess of 50 percent is denied.  


REMAND

As noted above, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 158.  Pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The treatment notes after March 24, 2012, do not include this range of motion testing and no VA examination has been conducted that complies with this guidance.  As opposed to the period prior to the March 24, 2012 ,VA examination, it is possible to obtain new testing that complies with the guidance of Correia.  Thus, remand is necessary for additional development.  

Finally, the Board notes that the Veteran was granted TDIU in a September 2014 rating decision as of March 9, 2009.  The RO explained that this was the date the Veteran was assigned a combined disability rating of 70 percent.  Yet the Veteran's 70 percent rating was subsequently extended back to September 9, 1995, when he was granted earlier effective dates for his service-connected PTSD and service-connected right shoulder disability.  Given that the Veteran's 70 percent combined disability rating now begins in September 9, 1995, the RO should adjudicate whether his TDIU award should also be effective this date.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA medical examination with an examiner possessing the appropriate expertise to determine the current nature and severity of his service-connected right shoulder disability.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

Range of motion should be reported in degrees, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct any such required testing or concludes that any such required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

4.  Thereafter, adjudicate the remaining claims on appeal, to include the claim of entitlement to TDIU for the period prior to March 9, 2009, considering all evidence of record.  If the benefits sought remains denied, provide the Veteran and his representative a supplemental statement of the case after according the requisite time to respond, and thereafter return the matter for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


